DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed September 22, 2020, has been received and entered.  The amendment has overcome the objection to claim 1, the rejections under 35 USC 101, 112, and 102/103 over claims 9-10 have been overcome because these claims have been canceled.  Therefore, the prior objection to claim 1 and rejections under 35 USC 101, 112, and 102/103 over claims 9-10 are withdrawn on the record.  
Furthermore, the rejection under 35 USC 103 has been overcome over claims 1-8 and this rejection has been withdrawn as well.  All rejections against the claims have been removed. 
 The enclosed PTO-892 Form provides a citation of a reference to further show the state of the art, but is not prior art against the claims.
	
				 Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2017/063851, filed on June 7, 2017, and a copy thereof has been placed into the instantly filed continuation application. 

				Claims Status
Claims 1 and 3 are currently amended and claims 9-10 are canceled.  Claim 11 is new and all claims 2 and 4-8 are as originally presented on the record.  Hence, claims 1-8 and 11 are pending, and deemed allowable subject matter.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Lou on January 15, 2021.

The application has been amended as follows: 
In the abstract
Line 1, before the phrase “culturing benthic” deleted “The present invention relates to a method comprising the steps of:” and inserted --A method of extracting frustules from benthic pennate diatoms is disclosed.  The method includes--,
Line 2, deleted “said” and inserted --the--,
Line 3, deleted “said” and inserted --the--,
Line 4, deleted “comprising” and inserted --containing-- and deleted “said” and inserted --the--,
Line 5, deleted each occurrence of “said” and inserted --the--,
Line 6, deleted each occurrence of “said” and inserted --the--,
Line 7, deleted “comprised” and inserted --contained-- and deleted “said” and inserted --the--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art does not teach the method steps for obtaining frustules from benthic pennate diatoms comprising the steps as required by Applicants’ claimed method.  Since Wang does not teach or suggest steps of harvesting benthic diatoms from at least one surface during any growth period and not during exponential growth . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
					 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
 To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 



DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651